DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings	
The drawings are objected to because Figures 1-4 are not solid black lines and have improper shading (See MPEP 37 C.F.R. 1.84 (a)(1) and 37 C.F.R. 1.84 (m)).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities: 
 Line 4 should read “the wheel turning shaft-side ball screw groove” as in line 3 for the purpose of consistency. 
Line 5 should read “the wheel turning shaft main body”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1: The phrase "cylinder-like shape" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "cylinder-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Also in regards to claim 1: The term "smaller" is a relative term which renders the claim indefinite.  The term "smaller" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “smaller” used to describe a diameter of a pulley renders the claim indefinite because it is unclear what the pulley diameter is smaller than, if it is smaller than the other pulley 
In regards to claim 2: The claim recites “wherein the endless belt is configured in such a manner that an absolute value of (the first pulley pitch - the belt pitch in the second state) in the equation 2 reduces as an environmental temperature increases from 20 degrees Celsius.” The claim is indefinite because it is unclear what structure in particular “configures” the belt in this way. Examiner notes that this property of the belt appears to be inherent to the materials that the belt is made of. However, the materials are not claimed and it is unclear how simply configuring the belt in any manner would render the particular properties and satisfy the equation as stated. Examiner is interpreting the configuration of the toothed belt wrapped around the two toothed pulleys to be the structure that satisfies this configuration.
In regards to claim 3: The claim recites “wherein the endless belt is configured in such a manner that a linear expansion coefficient of the endless belt is smaller than a linear expansion coefficient of the first pulley.” The claim is indefinite because it is unclear what structure in particular “configures” the belt in this way. Examiner notes that these properties of the belt and pulley appear to be inherent to the materials that they are made of. However, the materials are not claimed and it is unclear how simply configuring the belt and pulley in any manner would render the particular properties and satisfy the claim as stated. Examiner is interpreting the configuration of the toothed belt wrapped around the two toothed pulleys to be the structure that satisfies this configuration.

In regards to claim 5: The term "larger" is a relative term which renders the claim indefinite.  The term "larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “larger” used to describe a diameter of a pulley renders the claim indefinite because it is unclear what the pulley diameter is larger than, if it is larger than the other pulley diameter or just “on a larger diameter side”. However, it is unclear what size of diameter would be considered “on a larger diameter side”.
Also in regards to claim 5: Lines 3 and 4 recite a second pulley which is one of the motor pulley and the nut pulley. Claim 1 recites a first pulley which is one of the motor pulley and the nut pulley. This renders claim 5 indefinite because the first and second pulley could then both be the nut pulley or they could both be the motor pulley. Examiner interprets a second pulley to be the other of the motor pulley and the nut pulley so that the first pulley is one and the second pulley is the other. 
In regards to claim 7: The term "gradually" in line 10 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear at what speed the tooth portions need to disengage from each other in order to be considered “gradually disengaged”.
Also in regards to claim 7: Lines 12-16 claim that the first motor pulley tooth portion and the plurality of belt tooth portions start to be meshed with each other and are completely meshed with each other. The wording renders the claim indefinite because it 
In regards to claim 9: Line 5 claims “an environmental temperature of 20 degrees” which renders the claim indefinite because it is unclear if the degrees are in Celsius, Kelvin, or Fahrenheit. 
The remaining claims are rejected under 112b due to their dependency on the claims discussed above and rejected under 112b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (JP-2017-144805-A, previously made of record by applicant) in view of Sekiguchi (WO 2014024377 .
In regards to claim 1: Tashiro teaches A power steering apparatus (Shown generally in Figure 1) comprising: a wheel turning shaft (Figure 1 reference 5, Paragraph 0014) including a wheel turning shaft main body and a wheel turning shaft-side ball screw groove (Figure 2 reference 26a), the wheel turning shaft-side screw groove being a helical groove formed on this wheel turning shaft main body (Paragraph 0031), the wheel turning shaft being configured to turn a steering target wheel according to a movement of the wheel turning shaft main body in a longitudinal direction thereof (Paragraph 0014); a housing (Figure 1 reference 10) including a wheel turning shaft containing space (Figure 1 reference 11) containing at least a part of the wheel turning shaft, and a speed reducer containing space provided at an intermediate position of the wheel turning shaft containing space in the longitudinal direction of the wheel turning shaft main body (Figure 1 reference 12); and a nut (Figure 2 reference 25) including a cylindrical main body portion and a nut-side ball screw groove (See paragraph 0031, nut side ball screw groove 25b), the nut-side ball screw groove being a helical groove provided on an inner peripheral side of the cylindrical main body (See paragraph 0031, Examiner notes that said paragraph refers to the nut as 26 in the sentence regarding the nut side ball screw groove, however, paragraphs 0016-0018 and 0028 as well as the figures, refer to the nut as reference 25) , the cylindrical main body being rotatably provided in the speed reducer containing space and having a cylinder-like shape surrounding the wheel turning shaft (See Figure 2), the power steering apparatus further comprising: a plurality of balls (Figure 2 reference 27), provided between the wheel turning shaft-side ball screw groove 

Tashiro does not teach a plurality of motor pulley tooth portions, a plurality of nut tooth portions, a plurality of belt tooth portions meshed with the plurality of motor pulley tooth portions, or wherein  assuming that a belt pitch refers to a pitch between the plurality of belt tooth portions, the belt pitch in a first state refers to the belt pitch when the power steering apparatus is in an unloaded state that no electric power is supplied to the electric motor, the belt pitch in a second state refers to the belt pitch on one side pulled by the motor pulley when electric power is supplied to the electric motor, and a first pulley pitch refers to a pitch between the plurality of tooth portions of a first pulley, which is one of the motor pulley and the nut pulley that is a pulley on a smaller diameter side, the power steering apparatus satisfies Equation 1: the belt pitch in the first state < the first pulley pitch, and Equation 2: an absolute value of (the first pulley pitch - the belt pitch in the second state) < the first pulley pitch - the belt pitch in the first state.

However, Sekiguchi (WO 2014024377 A1, previously provided by applicant) teaches a plurality of motor pulley tooth portions (Figure 1 reference 13), a plurality of nut tooth portions (Figure 1 reference 19), a plurality of belt tooth portions (Figure 1 reference 20) 

Additionally, Bando Chemical (JP-H04-331844-A previously made of record by applicant) teaches optimization of the pitch between tooth portions on a belt and pulley so as to prolong the life of the belt (Paragraphs 0003-0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pitch of the tooth portions of the pulleys and the belt of the combination of Tashiro and Sekiguchi so as to prolong the life of the belt.
In regards to claim 2:  The power steering apparatus according to claim 1 is taught by Tashiro in view of Sekiguchi and further in view of Bando Chemical. The combination teaches wherein the endless belt is configured in such a manner that an absolute value of (the first pulley pitch - the belt pitch in the second state) in the equation 2 reduces as an environmental temperature increases from 20 degrees Celsius (See 112b rejection above discussing the configuration of the belt and pulleys, See Figure 1 of Sekiguchi as compared to Figures 4 and 5 of the instant application). 
In regards to claim 3: The power steering apparatus according to claim 2 is taught by Tashiro in view of Sekiguchi and further in view of Bando Chemical. The combination teaches wherein the endless belt is configured in such a manner that a linear 
In regards to claim 4: The power steering apparatus according to claim 3 is taught by Tashiro in view of Sekiguchi and further in view of Bando Chemical. Tashiro further teaches wherein the endless belt contains a glass fiber (Paragraph 0030).  
In regards to claim 5: The power steering apparatus according to claim 1 is taught by Tashiro in view of Sekiguchi and further in view of Bando Chemical. The combination teaches optimization of the pitch between tooth portions on a belt and pulley so as to prolong the life of the belt (Paragraphs 0003-0005 of Bando Chemical).
In regards to claim 6: The power steering apparatus according to claim 5 is taught by Tashiro in view of Sekiguchi and Bando Chemical. The combination further teaches wherein the first pulley is the motor pulley (Figure 3 reference 21 of Tashiro), wherein the second pulley is the nut pulley (Figure 3 reference 22 of Tashiro), and wherein the pulley pitches are optimized to reduce wear on the belt (Bando Chemical Paragraphs 0003-0005).
In regards to claim 7: The power steering apparatus according to claim 6 is taught by Tashiro in view of Sekiguchi and further in view of Bando Chemical. The combination further teaches wherein, assuming that a first motor pulley tooth portion is one of the plurality of motor pulley tooth portions (Figure 1 reference 13 of Sekiguchi), and a first nut pulley tooth portion is one of the plurality of nut pulley tooth portions (Figure 1 reference 19 of Sekiguchi), the endless belt is configured in such a manner that, 
In regards to claim 8: The power steering apparatus according to claim 1 is taught by Tashiro in view of Sekiguchi and further in view of Bando Chemical. The combination teaches wherein the pulley pitches are optimized to reduce wear on the belt (Bando Chemical Paragraphs 0003-0005).
In regards to claim 9: The power steering apparatus according to claim 1 is taught by Tashiro in view of Sekiguchi and further in view of Bando Chemical. The combination teaches wherein the pulley pitches are optimized to reduce wear on the belt (Bando Chemical Paragraphs 0003-0005).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi (US 2015/0060187 A1), Chikaraishi (US 2005/0133297 A1), and Yamamoto (US 2017/0097067 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389.  The examiner can normally be reached on Generally M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.R.H./Examiner, Art Unit 4185                                                                                                                                                                                                        

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 10, 2021